                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Travis Clark,                         )
                                      )
                Plaintiff,            )       ORDER
                                      )
       vs.                            )
                                      )
Officer Michael Carlson, Officer      )
Dan Salandar, and the City of         )       Case No. 1:18-cv-026
Bismarck,                             )
                                      )
                Defendants.           )



       On July 16, 2019, the court held an impromptu telephonic status conference in the above-

entitled action. Attorney Nicollete Ward appeared on plaintiff’s behalf. Attorney Randy Bakke

appeared on defendants’ behalf.

       The purpose of the conference was to discuss issues that arose at the outset of the deposition

of Lindsey Gerhardt, plaintiff’s girlfriend/fiancé. According to the parties, Ms. Gerhardt appeared

for a deposition noticed by defense counsel for the afternoon of July 16, 2019. However, she

declined to meaningfully participate in the deposition unless and until she first consulted with an

attorney, which is her right. She further advised that, absent an order from the court, she would

not answer any questions. Defense counsel ended the deposition and the parties contacted the

court seeking its guidance on how to proceed.

       Pursuant to its discussion with the parties, the court ORDERS:

       (1)      Defense counsel may reschedule Ms. Gerhardt’s deposition.

       (2)      Ms. Gerhardt shall appear for the deposition as rescheduled. She has the right to

                retain counsel, who may appear with her at the deposition. Absent an objection or




                                                 1
               an instruction by her counsel not to answer, she shall answer the questions posed to

               her to the best of her ability.

       (3)     The transcript of Ms. Gerhardt’s deposition shall be sealed pending further order of

               the court.

Ms. Gerhardt is urged to be expeditious in her retention of counsel. Whomever she retains should

promptly contact defense counsel to discuss/work out the logistics of her deposition.

       IT IS SO ORDERED.

       Dated this 17th day of July, 2019.

                                                     /s/ Clare Hochhalter
                                                     Clare Hochhalter, Magistrate Judge
                                                     United States District Court




                                                 2
